          Case 6:20-mc-00105-EFM Document 44 Filed 05/29/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


  DREYMOOR FERTILIZERS OVERSEAS
  PTE. LTD. a Singapore entity,

                   Plaintiff,




   vs.                                                      Case No. 20-mc-0105-EFM-GEB

  AVAGRO, LLC, a Kansas limited liability
  company, and UAB AVAGRO, a Lithuanian
  corporation,

                   Defendants.




                                 MEMORANDUM AND ORDER


         Plaintiff Dreymoor Fertilizers Overseas PTE, LTD filed this action to enforce an arbitration

award against Defendants AVAgro, LLC and UAB AVAgro. Plaintiff also sought permission

from the Court for immediate authorization to execute on the judgment. Defendants responded

with a blizzard of objections. The Court heard arguments on the matter on May 13, 2020, via

Zoom, and issued its Order on May 22, 2020, which granted Plaintiff’s Motion to enforce the

arbitration award, but only granted in part Plaintiff’s motion to execute. The Court permitted

Plaintiff to require disclosure and discovery from Defendants promptly, and enjoined both

Defendants from “selling, transferring, pledging or otherwise encumbering or disposing of any

Assets [a previously defined term] unless and until the amount due Dreymoor on the judgment in
             Case 6:20-mc-00105-EFM Document 44 Filed 05/29/20 Page 2 of 5




this matter, including interest thereon, has been paid in full.” The Court finally also ruled that

“Dreymoor shall further be fully entitled to pursue all other remedies provided by law in the

collection of such judgment.”

          A scant four days after the Court issued its order, on May 26, 2020, Defendants filed an

“Emergency Motion for Clarification and/or Emergency Relief” (Doc. 34). In this motion,

Defendant purportedly sought clarification or relief from the Court’s injunction with respect to a

number of particular items. Two days later, on May 28, 2020, Defendants filed a “Motion to Quash

and for Protective Order” (Doc. 38). In this motion Defendants raised a number of detailed

objections to Plaintiff’s discovery requests. Plaintiff filed a response to both motions, (at Docs.

37 and 42), and due to the urgency of the matter the Court set the case for hearing via telephone at

9:00 a.m. on May 29, 2020. The Court heard arguments from the parties at this hearing, issued its

oral ruling, and now issues this written order to memorialize that ruling.1

         The Court should first here note, as it did in the hearing, that Defendants conduct in this

case has been to be evasive and non-responsive on hyper technical and specious grounds, beyond

the point of reason and logic, to the point that Defendants have essentially lost their credibility

with this Court. The Court noted that some requests or arguments Defendants made would, in

another context, be somewhat persuasive or reasonable. However, as Plaintiff noted in its last

filing (Doc. 42), at page 4: “Moreover, because AVAgro has repeatedly demonstrated an [sic]

predilection to raise extremely narrow, hyper-technical arguments, Dreymoor’s Notices and

subpoena were intentionally drafted broadly in order to encompass all possible relevant topics and



         1
            To the extent this Order does not cover every detail of the Court’s oral ruling at that hearing, those rulings
as contained on the record thereof are still extant, and the Court admonishes Defendants not to further try its patience
by filing some motion for relief from the oral rulings on such grounds.



                                                           -2-
         Case 6:20-mc-00105-EFM Document 44 Filed 05/29/20 Page 3 of 5




documents, without having to resort to continuous motion practice seeking this Court’s

intervention.” The Court noted at the telephonic hearing that it not only agreed with this

characterization of Defendants’ positions in this dispute, but found that such statement, if anything,

understated or downplayed Defendants’ conduct herein.

       The Court denies all of Defendants’ requests, with the following exceptions or

modifications:

                Defendants expressed concern that some requested items would involve

                 confidential or trade secret matters. Plaintiff agreed to enter into a Protective Order

                 with respect to such items. The Court indicated that if the parties agreed upon the

                 form of a Protective Order and submitted it to the Court, it would be entered.

                 However, if the parties could not agree, the Court noted that it had consistently

                 found Plaintiff’s positions in these matters to be reasonable and Defendants’

                 positions to be unreasonable, and so it advised Defendant that a petition to the Court

                 to construct the form of a Protective Order if the parties could not agree would not

                 be favorably looked upon.

                Part of Defendants’ arguments for clarification or relief from the Court’s injunction

                 related to the premise that often, one must spend some money in order to collect

                 money. Defendants made several arguments in this regard, which the Court frankly

                 found deliberately vague and suspiciously constructed. Plaintiff agreed in principle

                 that some expenditures were doubtless necessary in the overall financial interest of

                 both parties. Therefore, the Court orders that, to the extent Plaintiff approved in

                 writing of specific expenditures Defendants proposed, such expenditures would be

                 considered as exempted from the Court’s injunction. Again, however, the Court


                                                   -3-
           Case 6:20-mc-00105-EFM Document 44 Filed 05/29/20 Page 4 of 5




                 cautioned Defendant that, to the extent the parties did not agree, Defendant would

                 have a difficult task persuading the Court to grant it relief not agreed upon.

                Some discovery requests made by Plaintiff were modified by counsel’s statements

                 during the telephonic hearing, and Defendants will only be required to comply with

                 the modified discovery requests. Those matters were: a) if the only tax return for

                 Defendant LLC was a Schedule C on the owner’s tax return, Plaintiff is not seeking

                 her individual returns; and b) Plaintiff’s original discovery requests asked for

                 information related to purchases and receipts “over $1.00,” and Plaintiffs have

                 indicated that the requests was intended to be for those over $1,000; the requests

                 are accordingly revised.

       Defendants also made numerous objections to discovery requests as being overly broad,

burdensome, or irrelevant. As noted, the Court found that while some of those objections may

have, in a normal case, been reasonable, in this case they were as a result of Defendants’ prior

course of conduct. The Court granted no relief for these matters and indicated that if a dispute

arose at the discovery that was not resolved, the Plaintiff could file motions to compel.

       Defendants also argued that the Court’s order only permitted one deposition and on limited

areas of discovery, ignoring the “fully entitled to pursue all other remedies provided by law in the

collection of such judgment” ruling quoted above. This was yet another of Defendants’ specious

arguments.

       With the exception of the foregoing minor matters, the Court denies all of Defendants’

motions.

       IT IS THEREFORE ORDERED Defendants’ AVAgro, LLC and UAB AVAgro’s

Emergency Motion for Clarification and/or Emergency Relief, Doc. 34, is hereby DENIED.


                                                  -4-
        Case 6:20-mc-00105-EFM Document 44 Filed 05/29/20 Page 5 of 5




       IT IS FURTHER ORDERED Defendants’ AVAgro, LLC and UAB AVAgro’s Motion

to Quash and/or for Protective Order, Doc. 38, is hereby DENIED.

       IT IS SO ORDERED.

       Dated this 29th day of May, 2020.




                                                   ERIC F. MELGREN
                                                   UNITED STATES DISTRICT JUDGE




                                             -5-
